Citation Nr: 1410525	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability resulting from emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft performed by the Department of Veterans Affairs (VA) on August 24, 2009.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1963 to September 1964.  

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Muskogee, Oklahoma, which denied the benefit sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the reasons outlined below, a remand is necessary for purposes of further development with respect to the Veteran's claim of entitlement to compensation for additional disability under the provisions of 38 U.S.C.A. § 1151. 

The Veteran claims entitlement to compensation under that provision for qualifying additional disability resulting from an August 24, 2009 emergency surgery performed at the VA Medical Center in Muskogee, Oklahoma.  It appears that the Veteran contends that he has residuals of a brain injury due to not receiving enough oxygen to his brain during his August 24, 2009 surgery.  VA treatment records following the August 24, 2009 surgery show that the Veteran displayed a prolonged altered mental status and there was evidence of mild cerebral edema.  A November 2011 VA neuropsychology consultation report shows findings of mild cognitive impairment consistent with a history of hypoxia. 

The Veteran has not been afforded a VA examination regarding this issue.  The record and the Veteran's contentions for these issues are found by the Board to meet the low thresholds upon which an examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A remand would also afford the Veteran initial consideration by the Agency of Original Jurisdiction of the additional evidence associated with the claims folder following the last adjudication of the claim in a June 2011 supplemental statement of the case (SSOC). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination to address his claim under 38 U.S.C.A. § 1151.  The claims folder should be made available to the examiner for review before the examination.

The examiner should indicate whether the Veteran developed any disability/additional disability as a result of the August 24, 2009 emergency surgery.  If so, the examiner should identify with specificity the additional disability.  

For each disability/additional disability arising from the August 24, 2009 surgery, please answer the following inquiries: 

(a)  is the disability/additional disability, the proximate cause of this disability the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination?  

(b)  was the proximate cause of this disability/additional disability an event not reasonably foreseeable? 


In responding to the foregoing inquiries, the examiner should consider the Veteran's assertion that the delay to obtain an appropriate consent form resulted in him not receiving sufficient oxygen to his brain. 

A clear rationale for all opinions should be provided, together with a discussion of the facts and medical principles involved.  If the requested opinion cannot be provided, the examiner should so state and explain why an opinion cannot be provided. 

2.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review. 

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in June 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


